Nash, J. (dissenting)
Both upon principle and authority I think that ejectment is not the proper remedy for the injury alleged in the complaint.
In Vrooman v. Jackson (6 Hun, 326), where the owner of one of two adjacent houses, separated by' a party wall, placed upon the top thereof a cornice, which projected over the lot of the adjoining owner, it was held, upon a very full consideration of the question, that e'jectment would not lie — citing Aiken v. Benedict (39 Barb. 400) where it was held that such an encroachment will not sustain an action of ejectment.
As defined by the Code of Civil Procedure (§ 3343, subd. 20), an action of ejectment is “an action to recover the immediate possession of real property.”
In Aiken v. Benedict (supra) the reasons for the conclusion that ejectment only lies for something tangible,, of which possession may be delivered by the sheriff to the plaintiff, are stated by Welles, J., citing authorities, as follows:
“ By the common law ejectment will not lie for anything whereon entry cannot be made, or of which the sheriff cannot give possession. (2 Crabb. on Real Property, 710, § 2484.) It cannot be sustained for the recovery of property which in legal contemplation is not tangible. (4 Bouv. Inst. § 3653.) The injury or wrong for which the action can be maintained must in fact, or in law, amount to an ouster or dispossession of the plaintiff. (Id. § 3655.) The general rule is that ejectment will lie for anything attached to the soil, of which the sheriff can deliver possession. (Jackson v. May, 16 Johns. 184.)
“ The plaintiffs claim that the word land, in its legal signification, embraces not only the face of the earth, but everything above and below it; and they invoke the maxim, cujus est solum, cujus* est usque ad codum • and therefore, that no man may erect a building or the like to overhang another’s land. That the defendant having erected his house so that- the eaves overhang their land, he has unlawfully taken possession of so much of their land as the eaves occupy, directly over their soil or the surface of their land.
“ This was undoubtedly a violation of the rights of the plaintiffs; but we think ejectment or an action to recover the possession of real *222estate was not the appropriate remedy. Of. wliat has the defend-' ant taken possession which belongs to the plaintiffs ? Clearly nothing but an open space of air over the material land . of the plaintiffs. How could the sheriff put the plaintiffs in possession of.. that space ? It is not perceived how it could be done. * * *
“ The action for a, nuisance is an effectual remedy for just such a case; for if the defendant should be convicted, the judgment would be for damages- and an abatement of the nuisance. (2 R. S. 132, §§ 1-7 * and Code, §§ 453, 454.†) ”
The action not being in ejectment, the plaintiff here is not entitled to costs as in an action to recover real property, or an interest in real property under section 3228 of the Code of Civil Procedure, • and, therefore, the judgment entered upon the decision of the court, awarding costs to the plaintiff, upon the theory that the action is in ejectment, is erroneous.
The act of -the defendant was a trespass merely, of which a justice of the peace could take cognizance under section 2862 of the Code of Civil Procedure, and in an action brought for an injury to the realty, unless the title is put in issue, the plaintiff, upon a recovery of less than fifty dollars, is not entitled to costs. (Lynk v. Weaver, 128 N. Y. 171, 175-178.).
The judgment should be reversed.
Hiscock, J., concurred.
Judgment affirmed, witlr costs.

 This word should be ejus.— [Rep.


 Code Proc. §§ 453, 454.— [Rep.'


 .*2 R S. 332, 333, §§ 1-7.— [Rep.